Title: From Thomas Jefferson to William Blount, 17 August 1791
From: Jefferson, Thomas
To: Blount, William



Sir
Philadelphia Aug. 17. 1791.

I wrote you on the 12th. inst. to acknolege the reciept of your favor of July 17. addressed to me and of the reference to me of the one of the same date addressed to Genl. Knox and asking leave of absence for a time therein mentioned, and to inform you the President assented to such absence. I observed at the same time the necessity there would be to promulgate immediately such parts at least of the treaty lately made with the Cherokees, as are interesting to our citizens.
I have now the honour to acknolege the reciept of your favor of July 27. by Mr. Macflorence and to return you my thanks for the papers accompanying it. On conversing with this gentleman, I find he cannot inform me whereabouts the S. Carolina Indian boundary, will strike the Southern boundary of N. Carolina, from which point you know the North line of your treaty is to set out and meet the line which crosses Holston. I will therefore still ask your information of this point.
I am in hopes we shall recieve your census in time to lay it before  Congress at their meeting.—I have the honour to be with great respect & esteem Sir Your most obedt & most humble servt,

Th: Jefferson

